1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DEVON DANTE HARRIS, JR.,                        )   Case No.: 1:19-cv-0262 - LJO - JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING PLAINTIFF’S REQUEST FOR
                                                     )   A SCHEDULING ORDER
13          v.                                       )
                                                     )   (Doc. 6)
14   KERN COUNTY SHERIFFS, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Devon Dante Harris, Jr. asserts the defendants violated his civil rights, as well as several federal

18   and state criminal statutes. (See generally Doc. 3) On April 23, 2019, the Court recommended the

19   action be dismissed without prejudice and informed Plaintiff he may file objections to the

20   recommendation within fourteen days. (Doc. 5 at 15) Instead, Plaintiff requests the Court issue a

21   scheduling order so that he is “aware of all deadlines.” (Doc. 6 at 1) Because a scheduling order is

22   premature, Plaintiff’s request for a scheduling order is DENIED.

23
24   IT IS SO ORDERED.

25      Dated:     May 7, 2019                                 /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
